DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 09/19/2022. Claims 1-2 and 4-16 are examined.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur 2015/0233302 in view of Pollack 4928482, and further in view of Mannarino 2003/0066291, and even further in view of in view of Hanrahan 2017/0074173. 






Regarding Claim 1, Levasseur teaches a gas turbine engine compressor operating system (seen in Fig. 5) for a gas turbine engine 20 having a low pressure compressor 44 and a high pressure compressor 52, the low and high pressure compressors 44, 52 being driven by low and high pressure shafts respectively 40, 50, the high pressure compressor 52 being provided downstream in core mass flow of the low pressure compressor 44; the gas turbine engine compressor operating system (seen in Fig. 2) comprising:  
a controller 66 ([0046]; Fig. 5);
a variable geometry actuator 62 (variable guide vane 62) of the low pressure compressor 44 ([0046]; Fig. 5);
a variable geometry actuator 64 (variable guide vane 64) of the high pressure compressor 52 ([0046]; Fig. 5);
Levasseur does not teach a controller configured to: determine, during an acceleration of the gas turbine engine, a low pressure compressor rotational speed; determine, during the acceleration of the gas turbine engine, a high pressure compressor operating parameter, wherein the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, or high pressure compressor variable inlet guide vane angle; and control, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Pollack teaches 
controller (electronic digital controller) configured to: determine, during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a low pressure compressor rotational speed N1 (Col. 4, ll. 26-36 and 37-52; Col. 5, ll. 19-25; Fig. 2); 
determine (implicit), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a high pressure compressor operating parameter (angle of the high compressor variable vanes [HCVV]), the high pressure compressor operating parameter comprises high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]) (Abstract; Col. 4, ll. 37-52; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Levasseur with Pollack’s controller (electronic digital controller) that determines a low pressure compressor rotational speed N1 and high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), in order to attain the required  thrust level and power demand (Pollack; Col. 3, ll. 3-12).


Levasseur in view of Pollack does not teach control, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Mannarino teaches 
a controller (control system) configured to ([0006]): 
control, during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a variable geometry actuator (inlet guide vanes) of the low pressure compressor (low pressure compressor) on the basis of the low pressure compressor rotational speed (low pressure compressor speeds) ([0006-0008; 0018-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Levasseur in view of Pollack with Mannarino’s controller (control system) that controls, during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a variable geometry actuator (inlet guide vanes) of the low pressure compressor (low pressure compressor) on the basis of the low pressure compressor rotational speed (low pressure compressor speeds), in order to achieve a “more rapid power output during gas turbine accelerations” (Mannarino; [0025]).
Levasseur in view of Pollack and Mannarino does not teach control, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Hanrahan teaches
control a variable geometry actuator 106 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (N1) and the high pressure compressor operating parameter (angle of variable angle vanes 106) ([0004-0019; 0032-0033]; Fig. 2.  Hanrahan teaches FADEC controller 104 that receives input from many parameters including N1 and angle of the variable angle vanes located in both the low and high compressor, and uses these inputs to adjust angle of the variable angle vane 106 in the low compressor.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 66 and variable geometry actuators 62, 64 of the low and high pressure compressor 44, 52 of Levasseur in view of Pollack and Mannarino with Hanrahan’s controller 104 and variable geometry actuators 106 of the LPC and HPC, in order to minimize over and under damping due to the hardware tolerance variations (Hanrahan; [0035]; ll. 1-4).
Levasseur in view of Pollack, Mannarino, and Hanrahan, as discussed so far, does not explicitly teach control, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.
However, the system of Levasseur in view of Pollack, Mannarino, and Hanrahan, teaches Levasseur’s variable geometry actuator 62 (variable guide vane 62) of the low pressure compressor 44, and variable geometry actuator 64 (variable guide vane 64) of the high pressure compressor 52.   Levasseur in view of Pollack, Mannarino, and Hanrahan teaches a controller that (a) determines a low pressure compressor rotational speed N1 and high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine) and (b) controls, during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), Hanrahan’s variable geometry actuator 106 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (N1) and the high pressure compressor operating parameter (angle of variable angle vanes 106).
Regarding Claim 4, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 1, and Levasseur further teaches 
gas turbine engine 20 comprises a geared turbofan (seen in Figs. 1-5) comprising a fan 42 coupled to an output of a reduction gearbox 48 ([0029]; Fig. 1).
Regarding Claim 5, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 4, and Levasseur further teaches 
an input of the reduction gearbox 48 is coupled to the low pressure shaft 40, and a low pressure turbine 46 is coupled to the low pressure shaft 40 ([0029]; Fig. 1). 
Regarding Claim 6, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 1, and Levasseur further teaches 
the variable geometry actuator 62 comprises one or both of a variable inlet guide vane 62 and a bleed valve ([0046]; Fig. 5).
Regarding Claim 15, Levasseur teaches a method of controlling a gas turbine engine compressor 44 of a gas turbine engine 20, the gas turbine engine 20 comprising a low pressure compressor 44 and a high pressure compressor 52, the low and high pressure compressors 44, 52 being driven by low and high pressure shafts respectively 40, 50, the high pressure compressor 52 being provided downstream in core mass flow of the low pressure compressor 44 (Figs. 1 and 5); the method comprising: 
controlling, by the controller 104, a variable geometry actuator 62 (variable guide vane 62) of the low pressure compressor 44 and a variable geometry actuator 64 (variable guide vane 64) of the high pressure compressor 52 ([0046]; Fig. 5);
Levasseur does not teach the method comprising: determining, by a controller, during an acceleration of the gas turbine engine, a low pressure compressor rotational speed; determining, by the controller, during the acceleration of the gas turbine engine, a high pressure compressor operating parameter, wherein the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, or high pressure compressor variable inlet guide vane angle; and controlling, by the controller, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter.  
Pollack teaches 
determining, by a controller (electronic digital controller), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a low pressure compressor rotational speed N1 (Col. 4, ll. 26-36 and 37-52; Col. 5, ll. 19-25; Fig. 2); 
determining (implicit), by the controller (electronic digital controller), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a high pressure compressor operating parameter (angle of the high compressor variable vanes [HCVV]), the high pressure compressor operating parameter comprises high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]) (Abstract; Col. 4, ll. 37-52; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Levasseur with Pollack’s controller (electronic digital controller) that determines a low pressure compressor rotational speed N1 and high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), for the same reason as discussed in rejection of claim 1 above.  
Levasseur in view of Pollack does not teach controlling, by the controller, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Mannarino teaches 
controlling, by the controller (control system), during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a variable geometry actuator (inlet guide vanes) of the low pressure compressor (low pressure compressor) on the basis of the low pressure compressor rotational speed (low pressure compressor speeds) ([0006-0008; 0018-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Levasseur in view of Pollack with Mannarino’s controller (control system) that controls, during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), a variable geometry actuator (inlet guide vanes) of the low pressure compressor (low pressure compressor) on the basis of the low pressure compressor rotational speed (low pressure compressor speeds), for the same reason as discussed in rejection of claim 1 above.  
Levasseur in view of Pollack and Mannarino does not teach controlling, by the controller, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Hanrahan teaches
controlling, by the controller 104, a variable geometry actuator 106 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (N1) and the high pressure compressor operating parameter (angle of variable angle vanes 106) ([0004-0019; 0032-0033]; Fig. 2.  Hanrahan teaches FADEC controller 104 that receives input from many parameters including N1 and angle of the variable angle vanes located in both the low and high compressor, and uses these inputs to adjust angle of the variable angle vane 106 in the low compressor.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 66 and variable geometry actuators 62, 64 of the low and high pressure compressor 44, 52 of Levasseur in view of Pollack and Mannarino with Hanrahan’s controller 104 and variable geometry actuators 106 of the LPC and HPC, for the same reason as discussed in rejection of claim 1 above.  
Levasseur in view of Pollack, Mannarino, and Hanrahan, as discussed so far, does not explicitly teach controlling, by the controller, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter.
However, the system of Levasseur in view of Pollack, Mannarino, and Hanrahan, teaches Levasseur’s variable geometry actuator 62 (variable guide vane 62) of the low pressure compressor 44, and variable geometry actuator 64 (variable guide vane 64) of the high pressure compressor 52.   Levasseur in view of Pollack, Mannarino, and Hanrahan teach a controller that (a) determines a low pressure compressor rotational speed N1 and high pressure compressor variable inlet guide vane angle (adjusting the angle of the high compressor variable vanes [HCVV]), as taught by Pollack, and (b) controls a variable geometry actuator (inlet guide vanes) of the low pressure compressor (low pressure compressor) on the basis of the low pressure compressor rotational speed (low pressure compressor speeds), as taught by Mannarino,  during an acceleration (acceleration) of the gas turbine engine (gas turbine engine), and (c) controls Hanrahan’s variable geometry actuator 106 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (N1) and the high pressure compressor operating parameter (angle of variable angle vanes 106).  
The system of Levasseur in view of Pollack, Mannarino, and Hanrahan is capable of controlling, by the controller, during the acceleration of the gas turbine engine, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.  























Regarding Claim 16, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and discussed above in claim 1, and Levasseur further teaches
A gas turbine engine 20 (Fig. 1) comprising the gas turbine engine compressor operating system according to claim 1 (see rejection of claim 1 above).






















Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levasseur in view of Pollack, Mannarino, and Hanrahan, as applied to claim 1, and further in view of Zickwolf 5042245.
Regarding Claim 2, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 1.  However, Levasseur in view of Pollack, Mannarino, and Hanrahan does not teach the low pressure compressor rotational speed comprises a corrected low pressure compressor rotational speed.
Zickwolf teaches 
the low pressure compressor rotational speed (WLcorr) comprises a corrected low pressure compressor rotational speed (WLcorr) (Col. 5, ll. 25-34; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low pressure compressor rotational speed (N1) of Levasseur in view of Pollack, Mannarino, and Hanrahan with Zickwolf’s corrected low pressure compressor rotational speed (WLcorr), in order to “achieve more efficient compressor operation” (Zickwolf; Col. 2, ll. 1 - 5). 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur in view of Pollack, Mannarino, and Hanrahan, and further in view of DiBenedetto 2015/0377127.









Regarding Claim 7, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 6.  However, Levasseur in view of Pollack, Mannarino, and Hanrahan does not teach a second schedule comprises a more open inlet guide vane position for a given low pressure compressor rotational speed than a first schedule.
DiBenedetto teaches
a second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than a first schedule (low power condition) ([0041 and 0050-0051]; Fig. 2).
DiBenedetto further teaches a controller FADEC that controls and operates the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, and Hanrahan, and include DiBenedetto’s controller FADEC that controls and operates the inlet guide vane 60 position during a second schedule (high power condition), wherein a second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than a first schedule (low power condition), in order to regulate the amount of flow through the core engine during different power conditions and to affect the flow at the blade tip boundary in order to “influence aerodynamic performance of an engine” (DiBenedetto; [0049]; ll. 8-10).
Regarding Claim 8, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 6.  However, Levasseur in view of Pollack, Mannarino, and Hanrahan does not teach a second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than a first schedule.
DiBenedetto teaches a low pressure compressor bleeding air system (Fig. 2) with a bleed valve 76 and  
a second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than a first schedule (low power condition) ([0043, 0047, and 0050-0052]; Fig. 2.  DiBenedetto teaches that FADEC controls the position of the valve 76 anywhere from an open to a closed position, and that during high power condition no bleeding fluid is required.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Levasseur in view of Pollack, Mannarino, and Hanrahan and include DiBenedetto’s low pressure compressor bleeding air system with a bleed valve 76 and controller FADEC that controls the position of the valve 76 during a second schedule (high power condition), wherein a second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than a first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 9, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and as discussed above for claim 1.  However, Levasseur in view of Pollack, Mannarino, and Hanrahan does not teach controller is configured to operate the low pressure compressor on the basis of one of a first schedule and a second schedule with the high pressure compressor operating parameter.  
DiBenedetto teaches
controller (FADEC) is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) ([0050-52]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, and Hanrahan and include DiBenedetto’s controller FADEC that operates the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition), for the same reason as discussed in rejection of claim 7 above.






























Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto does not teach the controller is configured to operate a first schedule and a second schedule in accordance with the high pressure compressor operating parameter.














However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, with DiBenedetto’s controller (FADEC) that is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) with the high pressure compressor operating parameter, because it has been held that use of a known technique, in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to improve similar devices”, in this case Levasseur in view of Hanrahan’s high pressure components, “in the same way”, in this case, using a first schedule (low power condition) and a second schedule (high power condition) (DiBenedetto; [0050-52]), to provide the flexibility to operate the gas turbine at either low power conditions and high power conditions, when either the low power condition or the high power condition was required, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143 I (C).  
Furthermore, it has been held that use of a known technique, in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to a piece of prior art,” in this case Levasseur in view of Hanrahan’s high pressure compressor operating parameter (high pressure compressor variable inlet guide vane angle (angle of variable angle vane 106 of the high compressor 52)), “ready for improvement,” in this case increase and maintain sufficient stall safety margin and improve compressor efficiency, was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP § 2143 I (D).
Regarding Claim 10, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, teaches the invention as claimed and as discussed above for claim 9.  However, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, as discussed so far, does not teach low pressure compressor is operated in accordance with the first schedule where the high pressure compressor is at a first pressure ratio range, and is operated in Amendment in response to final Office Action dated May 26, 2021accordance with the second schedule where the high pressure compressor is at a second pressure ratio range, and the second pressure ratio range is higher than the first pressure ratio range
DiBenedetto further teaches
low pressure compressor 44 is operated in accordance with the first schedule (low power condition) where the high pressure compressor 52 is at a first pressure ratio range (implicit), and is operated in Amendment in response to final Office Action dated May 26, 2021accordance with the second schedule (high power condition) where the high pressure compressor 52 is at a second pressure ratio range (implicit), and the second pressure ratio range is higher than the first pressure ratio range (implicit) ([0050-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, with DiBenedetto’s teachings and have the controller operate the low pressure compressor in accordance with the first schedule (low power condition) where the high pressure compressor 52 is at a first pressure ratio range, and operate in accordance with the second schedule (high power condition) where the high pressure compressor 52 is at a second pressure ratio range, and the second pressure ratio range is higher than the first pressure ratio range (implicit), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 11, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, teaches the invention as claimed and as discussed above for claim 10.  However, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, as discussed so far, does not teach second schedule comprises a more open inlet guide vane position for a given low pressure compressor rotational speed than the first schedule.
DiBenedetto further teaches
second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition) ([0041 and 0050-0051]; Fig. 2).
DiBenedetto further teaches a controller FADEC that is used to control and operate the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, with DiBenedetto’s teachings and have the controller control and operate the inlet guide vane 60 position during a second schedule (high power condition), wherein second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above. 
Regarding Claim 12, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, teaches the invention as claimed and as discussed above for claim 10.  However, Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, as discussed so far, does not teach second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than the first schedule.
DiBenedetto further teaches
second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition) ([0043, 0047, and 0050-0052]; Fig. 2.  DiBenedetto teaches that FADEC can control the position of the valve 76 anywhere from an open to a closed position.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second schedule (high power condition) of Levasseur in view of Pollack, Mannarino, Hanrahan, and DiBenedetto, with DiBenedetto’s second schedule (high power condition) that comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above. 













Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur in view of Pollack, Mannarino, and Hanrahan, and further in view of Nestico 2017/0218854.
Regarding Claim 13, Levasseur in view of Pollack, Mannarino, and Hanrahan teaches the invention as claimed and discussed above in claim 1.  However, Levasseur in view of Pollack, Mannarino, and Hanrahan does not teach the controller is configured to determine a correction factor to a low pressure compressor control schedule based on the high pressure compressor parameter.  
Nestico teaches 
the controller 500 is configured to determine (via 600; 616 and 620) a correction factor (adjust parameters) to a low pressure compressor control schedule (variable geometry schedules) based on the high pressure compressor parameter (pressures) ([0024; 0057-0058 and 0060; Figs. 1-2 and 5-6.  Nestico teaches control system getting sensed parameters, such as pressures, from sensors throughout the gas turbine engine, and comparing the pressures to the estimated pressures.  This implies the pressures are taken from the LPC and HPC. The difference, or the correction, is then used to determine the adjustment of the IGV or Bleed Valve positions in the LPC, compared to the reference variable geometry schedules.  Therefore, this reads on the limitation above.).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Levasseur in view of Pollack, Mannarino, and Hanrahan, and include Nestico’s controller 500 that is configured to determine (via 600; 616 and 620) a correction factor (adjust parameters) to a low pressure compressor control schedule (variable geometry schedules) based on the high pressure compressor parameter (pressures) in order to efficiently operate the gas turbine engine (Nestico; [0024], ll. 11-16).

Regarding Claim 14, Levasseur in view of Pollack, Mannarino, Hanrahan, and Nestico teaches the invention as claimed and discussed above in claim 13.  However, Levasseur in view of Pollack, Mannarino, Hanrahan, and Nestico, as discussed so far, does not teach the correction factor is proportional to one or more of the high pressure compressor mass flow rate, the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio. 
Nestico further teaches
the correction factor (adjust parameters) is proportional to one or more of the high pressure compressor mass flow rate, the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio (pressures) ([0024; 0057-0058 and 0060; Figs. 1-2 and 5-6).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the correction factor (adjust parameters) of Levasseur in view of Pollack, Mannarino, Hanrahan, and Nestico, with Nestico’s the correction factor (adjust parameters) that is proportional to one or more of the high pressure compressor mass flow rate, the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio (pressures), for the same reason as discussed in rejection of claim 13 above.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 09/19/2022, with respect to 35 U.S.C. 103 rejections of claims 1-2 and 4-16 have been considered, but are moot because the arguments do not apply to the new combination of references, necessitated by applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACEK LISOWSKI/Examiner, Art Unit 3741             


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741